Citation Nr: 1402047	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-25 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 2005, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an effective date earlier than March 7, 2002, for the grant of service connection for radiculopathy of the right lower extremity.  

3.  Entitlement to an effective date earlier than October 7, 2005, for the grant of a total disability rating for compensation purposes based on individual unemployability (TDIU). 

4.  Entitlement to an effective date earlier than October 7, 2005, for the grant of eligibility to Dependents' Educational Assistance under Chapter 35. 

5.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle.



REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that in an August 2013 rating decision, the RO granted entitlement to an earlier effective date for service connection for radiculopathy of the right lower extremity, effective March 7, 2002.  The RO also assigned an earlier effective date for the grant of entitlement to a TDIU, effective October 7, 2005, and an earlier effective date of October 7, 2005, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the claims were not granted in full, they remain before the Board.

The August 2013 supplemental statement of the case (SSOC) included the issue of entitlement to an effective date earlier than August 22, 2006, for the assignment of a 30 percent evaluation for degenerative joint disease of the left ankle.  The Board finds that this issue is not on appeal.  An October 2007 rating decision granted an increased rating of 30 percent for degenerative joint disease of the left ankle, effective August 22, 2006.  In a July 2008 statement, the appellant appealed all denials, ratings, and effective dates in the October 2007 decision.  The October 2007 statement of the case did not address this effective date issue.  An August 2013 notice letter, sent with the August 2013 SSOC, informed the appellant that if he had not yet filed a formal appeal, he needed to send a Form 9.  No response was received.  As a substantive appeal was not received on the issue of entitlement to an earlier effective date for the assignment of a 30 percent evaluation for degenerative joint disease of the left ankle, the issue is not before the Board.

The issue of entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle is addressed in the REMAND portion of the decision below and is REMANDED to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  It was factually ascertainable that an increase in the lumbosacral spine disability occurred on August 11, 2005, within one year of the appellant's October 7, 2005 increased rating claim.

2.  No informal or formal evidence was received prior to March 7, 2002, which could be interpreted as an informal or formal claim for entitlement to service connection for radiculopathy.

3.  The appellant met the schedular criteria for a TDIU on August 11, 2005, within one year of the October 7, 2005, increased rating claim.

4.   As the appellant has been found to be entitled to a TDIU as of August 11, 2005, an earlier effective date for the grant of eligibility to Dependents' Educational Assistance under Chapter 35 is warranted from that date.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 11, 2005, for the grant of a 40 percent rating for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. § 3.400.

2.  The criteria for an effective date prior to August 22, 2006, for the grant of service connection for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date of August 11, 2005, for the award of a TDIU have been met.  38 U.S.C.A. § 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(b), 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 20.302, 20.1100 (2013).

4.  The criteria for an effective date of August 11, 2005, for the award of eligibility to Dependents' Educational Assistance under Chapter 35 have been met.  38 U.S.C.A. § 3501, 3512, 5113 (West 2002);38 C.F.R. § 3.157, 3.400, 3.807(a), 21. 3021 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the appellant is appealing the effective dates assigned.  In this regard, because the October 2007 rating decision granted the appellant's claims, the claims are now substantiated.  His filing of a notice of disagreement as to the effective dates assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the evaluation that the RO assigned.  A statement of the case also included the relevant criteria for determining the effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date.

VA's duty to assist has been satisfied.  The appellant's service treatment records and relevant VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  

The Board recognizes that the appellant has been receiving Social Security Administration (SSA) disability benefits.  VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1).  There is no indication that the SSA records would be relevant to these claims.  As will be explained below, the resolution of these claims is dependent upon the law and regulations applicable to earlier effective date claims.  The March 2007 VA examination report reflects that the appellant began receiving Social Security Administration disability benefits in the 1980s.  The record associated with that claim would have preceded the relevant timeframe of the current claims by many years.  The appellant also reported that he was disabled due to a work injury to his elbow and cervical spine.  Consequently, the Board finds the Social Security Administration records are not relevant to the earlier effective date claims.  Thus, obtaining the records is unnecessary.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013); Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2013).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2013).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1) (2013).

Entitlement to an effective date prior to October 7, 2005, for the assignment of a 40 percent rating for degenerative disc disease of the lumbosacral spine

The appellant was initially granted service connection for athralagia of the lumbosacral spine in May 2001, with a noncompensable evaluation.  The appellant filed a claim for an increased rating.  The RO denied the claim, and the appellant completed an appeal to the Board.  In January 2002, the Board granted an initial evaluation of 20 percent for the appellant's lumbosacral spine disability.  The appellant filed a claim for a higher rating for the lumbosacral spine disability.  In an August 2004 rating decision, the RO denied the claim.  The appellant filed a notice of disagreement and a statement of the case was issued in July 2005.  A letter was received from a friend in September 2005.  However, the appellant or his representative did not file a timely substantive appeal.  Thus, the August 2004 rating decision became final.  

On October 7, 2005, the appellant filed a claim for an increased rating for his back condition.  The claim was denied in a March 2006 rating decision.  The appellant appealed the decision.  In an October 2007 rating decision, the RO granted an increased rating of 40 percent, effective October 7, 2005.  In July 2008, the appellant filed a notice of disagreement with the effective date granted in the December 2007 rating decision for the increased rating.  The Board notes that the appellant separately completed appeals of the issues of entitlement to an effective date prior to July 30, 1998, for the grant of service connection for degenerative joint disease of the lumbosacral spine and entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine with separate 20 percent rating for neuropathy of the sciatic nerve in the right lower extremity.  The Board denied the claims in a November 2009 decision.  The Board decision was affirmed by the United States Court of Appeals for Veterans Claims (Court) in a memorandum decision in September 2011.    

The appellant filed a substantive appeal on the issue of entitlement to an earlier effective date for the increased rating of 40 percent for his lumbosacral spine disability in July 2009.  A supplemental statement of the case was issued in August 2013.  

In this case, the appellant filed a claim for an increased rating on October 7, 2005.  The appellant's previous claim for an increased rating was denied in the August 2004 rating decision.  The rating decision became final when the appellant failed to file a timely substantive appeal to the July 2005 statement of the case.  
Thus, the August 2004 rating decision became final.  Although a statement regarding the appellant was received from D.B., a friend, in September 2005, the statement cannot be construed as a substantive appeal.  The statement did not specifically provide information regarding the appellant's lumbosacral spine disability and was not submitted by the appellant or his representative.  Consequently, the August 2004 rating decision is final.

The evidence does not show, nor does the appellant contend, that an informal or formal claim for an increase was filed prior to October 7, 2005.  A review of the file fails to show any claim that was received between the August 2004 rating decision and the October 7, 2005, increased rating claim.  

As the August 2004 rating decision is final and as no claim was received prior to October 7, 2005, the appellant can only be granted an earlier effective date if there is medical evidence of record within the one year period prior to October 7, 2005, showing that a 40 percent rating was warranted.  In this case, the RO assigned the 40 percent rating effective October 7, 2005, the date of his increased rating claim.  A March 2005 VA treatment record indicated the appellant wanted to hold off on a decompression surgery until his symptoms become unbearable.  On examination, he could flex, extend laterally, bend, and rotate his lumbar spine without evidence of instability.  An August 11, 2005 VA treatment record indicated the appellant complained of low back pain and right leg pain.  He stated that he could not wait for his appointment in September because he was in too much pain.  A September 12, 2005, VA treatment record noted that the appellant stated that his low back pain had worsened recently.  On examination, he had "limited lumbar motion."  A September 13, 2005 VA treatment record indicated the appellant had a three week history of increased pain in the lower back with radiation down the right leg.  The records show that the appellant had a L4 laminectomy- L4/5 compression on September 22, 2005.  The Board finds that the August 11, 2005, VA treatment record demonstrates that the appellant's back disability had worsened, requiring surgery.  Thus, it is factually ascertainable that the that an increase in disability occurred in August 2005.  As the record is dated within one year of the appellant's increased rating claim, the Board finds that an earlier effective date of August 11, 2005, is warranted for the grant of entitlement to an evaluation of 40 percent for degenerative disc disease of the lumbosacral spine with spinal stenosis along the L4-L5.  

Entitlement to an effective date earlier than March 7, 2002, for the grant of service connection for radiculopathy of the right lower extremity

In an October 2007 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, as secondary to his service-connected back disability.  The RO granted an evaluation of 20 percent, effective October 7, 2005, the date of the appellant's claim for a higher rating for his back condition.  The appellant filed a notice of disagreement with the effective date of service connection for radiculopathy in August 2008.  In the June 2009 statement of the case, the RO denied the appellant's claim for an earlier effective date for radiculopathy of service connection for radiculopathy of the right lower extremity.  In an August 2013 rating decision, the RO granted an earlier effective date for service connection for radiculopathy of the right lower extremity of March 7, 2002.  The RO stated that March 7, 2002, was the date of a VA treatment record that first showed radiculopathy of the right lower extremity.    

In this case, the appellant did not file a specific claim for right lower extremity radiculopathy.  However, as the radiculopathy is secondary to his service-connected lumbosacral spine disability, the claim arose from his increased rating claim filed on October 7, 2005.  As discussed above, the appellant's previous claim for an increased rating for his lumbosacral spine disability was denied in the August 2004 rating decision.  The rating decision became final when the appellant failed to file a timely substantive appeal to the July 2005 statement of the case.  The evidence does not show that an informal or formal claim for radiculopathy was filed prior to October 7, 2005.  

As noted above, in the August 2013 rating decision, the RO granted entitlement to an earlier effective date of March 7, 2002, for radiculopathy, the date of a VA treatment record that first showed radiculopathy of the right lower extremity.  However, an effective date prior to March 7, 2002, is not warranted.  The evidence does not show, nor does the appellant contend, that an informal or formal claim for radiculopathy of the right lower extremity was filed prior to the grant of service connection for radiculopathy.  A review of the claims file fails to show any claim that was received prior to March 7, 2002.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim and the claim must be denied.  

Entitlement to an effective date earlier than October 7, 2005, for the grant of entitlement to a TDIU

The appellant was granted entitlement to a TDIU in the October 2007 rating decision, effective August 22, 2006, the date of his claim for entitlement to a TDIU.  The appellant appealed the decision.  The statement of the case was issued in June 2009 and the appellant filed a substantive appeal in July 2009.  In an August 2013 rating decision, the RO granted entitlement to an earlier effective date of October 7, 2005, for the grant of entitlement to TDIU.  The RO stated that the evidence showed the appellant met the criteria for entitlement to a TDIU on October 7, 2005, the date the combined evaluation of his service-connected disabilities was increased to 70 percent, and he had not worked since that time.

A total rating for compensation purposes based on individual unemployability will be granted when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  

When those percentage requirements are not met, entitlement to TDIU may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b)( 2013).  The Board does not have the authority to assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15, Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  

Generally, a claim for TDIU is thought of as equivalent to an increased rating, as such, 38 C.F.R. § 3.400(o) is applicable.  See, e.g. Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which hit is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2013); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).  

In this case, the appellant filed a claim for entitlement to a TDIU on August 22, 2006.  The appellant's claim for an increased rating for his back disability was filed on October 7, 2005.  The Court has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  The Board finds that a claim for TDIU was raised along with the claim for an increased disability rating on October 7, 2005, in accordance with Rice.  

As discussed above, the Board finds that the appellant is entitlement to an earlier effective date of August 11, 2005, is warranted for the grant of entitlement to an evaluation of 40 percent for degenerative disc disease of the lumbosacral spine with spinal stenosis along the L4-L5.  Thus, the appellant met the schedular criteria for a TDIU from August 11, 2005.  Although August 11, 2005, is more than one year prior to August 22, 2006, it is less than one year prior to October 7, 2005, the date of his increased rating claim.  As the appellant's claim for a TDIU was raised along with the increased rating claim, the Board finds that an earlier effective date of August 11, 2005, is warranted for the grant of entitlement to a TDIU.

The Board finds that an effective date prior to August 11, 2005, is not warranted.  The appellant had a combined evaluation for compensation of 50 percent, prior to August 11, 2005.  The appellant did not meet the schedular criteria for a TDIU prior to the date.  Further, the Board finds no evidence suggesting that the appellant's case is outside the norm, requiring extraschedular consideration, prior to August 11, 2005.  The appellant received Social Security Administration disability benefits for an elbow and cervical spine disability.  The appellant's VA treatment records reflect that he had back pain and difficulty walking, which were symptoms considered in the 20 percent rating for his service-connected back disability at that date.  It is not factually ascertainable from the evidence of record that the appellant experienced an increase in disability that met the criteria for extraschedular consideration for a TDIU prior to August 11, 2005, and during the year prior to October 7, 2005.  

In conclusion, the Board finds that an earlier effective date of August 11, 2005, but no earlier, for entitlement to a TDIU is warranted.


Entitlement to an effective date prior to October 7, 2005, for the grant of eligibility for Dependents' Educational Assistance

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2009); 38 C.F.R. §§ 3.807(a), 21.3021 (2013).

In this case, as discussed above, the Board finds that entitlement to a TDIU is granted effective August 11, 2005.  As the appellant has a 100 percent rating from that date, the Board finds that entitlement to an earlier effective date of August 11, 2005, for the grant of eligibility for Dependents' Educational Assistance is warranted.  However, the Board finds that an effective date earlier than August 11, 2005, is not warranted.  Prior to that date, the appellant was never rated as 100 percent disabled.  Thus, there is no basis on which an effective date earlier than August 11, 2005, can be assigned for basic eligibility for Chapter 35 Dependents' Educational Assistance benefits.


ORDER

Entitlement to an effective date of August 11, 2005, but no earlier, for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbosacral spine is granted.

Entitlement to an effective date earlier than March 7, 2002, for the grant of service connection for radiculopathy of the right lower extremity, is denied.

Entitlement to an effective date of August 11, 2005, but no earlier, for the grant of entitlement to a TDIU is granted. 

Entitlement to an effective date of August 11, 2005, but no earlier, for the grant of eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35, is granted.



REMAND

In regard to the appellant's claim for entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle, in the August 2013 supplemental statement of the case, the RO noted that the evidence included treatment records for the VA Medical Center in Birmingham for the period from June 21, 1999, to August 9, 2013.  However, the appellant's complete VA treatment records from May 2009 to present are not in the claims file, Virtual VA file, or VBMS.  As the records are pertinent to the appellant's claim for a higher evaluation, the claim must be remanded to associate the VA treatment records with the claims file.

The appellant's most recent VA examination was in March 2007, more than five years ago. The Board finds that the VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the left ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).   Therefore, the Board finds that a new VA examination is necessary prior to appellate adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records, including records from May 2009 to present and the records referenced in the August 2013 supplemental statement of the case.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, schedule the appellant for a VA examination to determine the current severity of his service-connected degenerative joint disease of the left ankle.  

The examiner should provide range of motion test results, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  The VA examiner should determine whether the left ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.  The VA examiner should note whether there is plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees with abduction, adduction, inversion or eversion deformity.

The claims file and electronic records should be available to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  

3.  Thereafter, readjudicate the issue on appeal of entitlement to an evaluation in excess of 30 percent for degenerative joint disease of the left ankle.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


